
	

113 S915 IS: Student Right to Know Before You Go Act of 2013
U.S. Senate
2013-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 915
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2013
			Mr. Wyden (for himself,
			 Mr. Rubio, and Mr. Warner) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Higher Education Act of 1965 to update
		  reporting requirements for institutions of higher education and provide for
		  more accurate and complete data on student retention, graduation, and earnings
		  outcomes at all levels of postsecondary enrollment. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Student Right to Know Before You
			 Go Act of 2013.
		2.Amendment to
			 program participation agreementsSection 487(a)(17) of the Higher Education
			 Act of 1965 (20 U.S.C. 1094(a)(17)) is amended by inserting , in
			 accordance with section 493E after of the
			 Secretary.
		3.Institutional
			 and financial assistance information for studentsSection 485 of the Higher Education Act of
			 1965 (20 U.S.C. 1092) is amended by adding at the end the following:
			
				(n)Alignment with
				institutional reporting requirements related to IPEDS
					(1)In
				generalNot later than 6
				months after the date of enactment of the Student Right to Know Before You Go Act of
				2013, the Secretary shall issue guidance outlining which data
				metrics required to be submitted by institutions of higher education under
				section 493E are duplicative of institutional reporting requirements under this
				section and other provisions of this Act.
					(2)Link to
				institutional reporting websiteNot later than 5 years after the date of
				enactment of the Student Right to Know Before You Go Act of 2013, an
				institution of higher education participating in any program under this title
				shall—
						(A)not be required to make available such
				duplicative requirements, as determined under paragraph (1), under this section
				and other provisions of this Act; and
						(B)provide a prominently displayed link on the
				institution's website to the website described in section
				493E(e).
						.
		4.Institutional
			 reporting requirements
			(a)Amendment to
			 database of student information prohibitedSection 134(b) of the
			 Higher Education Act of 1965 (20 U.S.C. 1015c(b)) is amended—
				(1)in paragraph (1),
			 by striking and after the semicolon;
				(2)in paragraph (2),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(3)is necessary to
				carry out section
				493E.
						.
				(b)Reporting
			 requirementsPart G of title
			 IV of the Higher Education Act of 1965 (20 U.S.C. 1088 et seq.) is amended by
			 adding at the end the following:
				
					493E.Institutional
				reporting requirements
						(a)In
				general
							(1)Submission of
				dataEach institution of higher education participating in a
				program under this title shall submit to the Secretary data, as determined by
				the Secretary, sufficient to complete all student components of reporting
				required for the Integrated Postsecondary Education Data System (referred to in
				this section as IPEDS). Not later than 1 year after the date of
				enactment of the Student Right to Know Before
				You Go Act of 2013, the Secretary shall submit to institutions of
				higher education guidance related to the submission of data under this
				paragraph.
							(2)ReviewThe
				Secretary shall review, every 5 years, the determination of the category of
				data that shall be submitted pursuant to paragraph (1).
							(b)Establishment
				of additional student classifications
							(1)In
				generalNot later than 1 year after the date of enactment of the
				Student Right to Know Before You Go Act of
				2013, the Secretary shall—
								(A)establish common
				definitions for institutions to follow in submitting the data required under
				this section; and
								(B)determine both
				collection and submission requirements.
								(2)Identification
				of unit recordsThe Secretary shall require institutions to
				identify student unit records to enable coding and reporting on—
								(A)students who
				participate in remedial education at, or through, the institution;
								(B)whether, and at
				what level, the student is seeking a degree; and
								(C)whether the
				student is seeking a certificate.
								(c)Establishment
				of new outcome metrics
							(1)In
				generalData submitted to the Secretary under subsection (a)
				shall be used to calculate all student components of IPEDS.
							(2)Additional
				measures to be calculatedIn addition to student component
				outcome measures required to be calculated by the Secretary on the day before
				the date of enactment of the Student Right to
				Know Before You Go Act of 2013, the Secretary shall also
				calculate, not later than 2 years after the date of enactment of the
				Student Right to Know Before You Go Act of
				2013, at the institutional and program specific level:
								(A)The percent of
				students who receive—
									(i)Federal
				grants;
									(ii)Federal
				loans;
									(iii)State
				grants;
									(iv)State
				loans;
									(v)institutional
				grants; or
									(vi)institutional
				loans.
									(B)The average
				amount of total Federal loan debt upon student graduation assumed by students
				while enrolled at the institution.
								(C)The average
				amount of total Federal loan debt of students who do not complete a program of
				study 2 years after the students' last known enrollment in any institution of
				higher education.
								(D)Student transfer
				rates by sector of transfer, which shall be defined as the percentage of
				students who leave an institution and successfully enroll in another
				institution, including whether the receiving institution is a public 4-year
				institution, public 2-year institution, public less-than-2-year institution,
				private nonprofit 4-year institution, private nonprofit 2-year institution,
				private nonprofit less-than-2-year institution, private for-profit 4-year
				institution, private for-profit 2-year institution, or private for-profit
				less-than-2-year institution.
								(E)Rates of
				continuation to higher levels of education.
								(F)The percent of
				students who receive the degree level they initially sought.
								(G)The outcome
				measures described in subparagraphs (A) through (F), in addition to all student
				level components of IPEDS required to be reported on the day before the date of
				enactment of the Student Right to Know Before
				You Go Act of 2013, shall also be made available on the basis of
				the following student type:
									(i)Students who
				received a Federal Pell Grant.
									(ii)Students who
				received a Federal Stafford Loan, but not a Federal Pell Grant.
									(iii)Students who
				received neither a Federal Pell Grant, nor a Federal Stafford Loan.
									(iv)Students who are
				identified as veterans who received assistance under the Post-9/11 Veterans
				Educational Assistance Program under chapter 33 of title 38, United States
				Code. The Secretary of Veterans Affairs shall coordinate with the Secretary to
				make available data sufficient to enable such reporting under this
				clause.
									(v)Enrollment
				status, including the following:
										(I)First-time,
				full-time students.
										(II)First-time,
				part-time students.
										(III)Non-first-time,
				full-time students.
										(IV)Non-first-time,
				part-time students.
										(vi)Enrollment
				intensity while enrolled at the institution, including the following:
										(I)Full-time
				only.
										(II)Part-time
				only.
										(III)Mixed
				enrollment, both full- and part-time.
										(H)Other information
				determined necessary.
								(d)Linkage to
				earnings record data
							(1)Earnings
				metricsThe Secretary, in cooperation with the Commissioner of
				Social Security, shall establish a system under which the student components of
				IPEDS are used to create earnings metrics. Such system shall enable the
				publication of data on median annual earnings and employment metrics,
				disaggregated by—
								(A)educational
				program based on CIP code;
								(B)credential
				received;
								(C)educational
				institution; and
								(D)State of
				employment.
								(2)Standard time
				periods for reporting earnings outcomesThe Secretary shall make
				publicly available median annual earnings disaggregated by the categories
				described in subparagraphs (A) through (D) of paragraph (1) for each of the
				following time periods:
								(A)2 years after
				educational program completion.
								(B)6 years after
				educational program completion.
								(C)15 years after
				educational program completion.
								(e)Public access
				to informationThe information aggregated by the Secretary under
				this section shall be included in the IPEDS and posted on a website in a timely
				and user-friendly manner and in a way that does not allow for the dissemination
				of any personally identifiable information.
						(f)Ensuring
				comparability of data metricFor a period of 5 years following
				the date of enactment of the Student Right to
				Know Before You Go Act of 2013, the Secretary shall be
				responsible for publishing all student components of IPEDS as such components
				would have been produced on the day before the date of enactment of the
				Student Right to Know Before You Go Act of
				2013.
						(g)Involvement of
				states and leveraging of investment in existing state-Based systems
							(1)In
				generalNotwithstanding section 444 of the General Education
				Provisions Act (20 U.S.C. 1232g, commonly known as the Family
				Educational Rights and Privacy Act of 1974) except as provided in
				paragraph (2), in carrying out this section, the Secretary shall consult
				extensively with State offices with existing student-level data collections
				from public and private institutions.
							(2)No sharing of
				personally identifiable informationThe Secretary, a State, or
				institution shall not share personally identifiable information of a student in
				carrying out paragraph (1), except as necessary to enable individuals who are
				employed by the Department to meet the reporting requirements and data
				dissemination purposes and requirements under this Act.
							(h)Involvement of
				Institutions of Higher Education in developing calculation and reporting
				standardsIn carrying out this section, the Secretary shall
				consult extensively with institutions of higher education and State agencies of
				higher education, particularly in the formulation of the calculation and
				reporting standards outlined in subsections (b), (c), and (d), and the public
				access to information under subsection (e).
						(i)Use of data for
				institutional improvementThe Secretary shall create a process
				through which institutions of higher education participating in programs under
				this title and States may request and receive from the Department aggregate
				student outcome data for the purposes of institutional improvement and program
				evaluation. The Secretary shall promulgate regulations to ensure fair and
				equitable access to such data. In cases where institutional data are merged
				with Federal record sets and the resulting data are used for Federal
				accountability purposes beyond reporting to the public, the Secretary shall
				develop procedures to provide opportunities for institutional review of the
				disaggregated merged data.
						(j)Privacy,
				security, and use of information
							(1)Identity
				protectionThe data system developed under this section shall not
				permit an individual to be individually identified by users of the data system
				who are not actively working as database administrators of the system.
							(2)Data audit and
				data governance systemsThe data system developed under this
				section shall include a data audit system assessing data quality, validity, and
				reliability and a data governance system to ensure compliance with all Federal
				standards of data quality and individual privacy.
							(3)Prohibition and
				unauthorized use
								(A)In
				generalIndividual data collected under this section shall not be
				used for any purpose not specifically authorized by Federal law.
								(B)No Federal
				actionNo action of Federal authority may be taken against an
				individual based on data collected within the data system developed under this
				section.
								(C)GuidelinesThe
				Secretary shall issue guidelines to institutions regarding the amendment of the
				institutions required annual privacy notices to reference the data collection
				required under this section.
								(4)Individual
				privacy and access to dataPrior to implementation of this
				section, the Secretary shall publish for public comment assurances that—
								(A)that the system
				developed under this section does not disclose any personally identifiable
				information and complies with the requirements of section 444 of the General
				Education Provisions Act (20 U.S.C. 1232g) (commonly known as the Family
				Educational Rights and Privacy Act) and other applicable Federal and
				State privacy laws; and
								(B)that there is a
				policy on the use of data collected under this section that prevents any use of
				data outside of the purposes of this section.
								(k)Penalties for
				unauthorized disclosure of dataAny individual who willfully
				discloses a personal identifier (such as a name or social security number)
				provided under this section, in any manner to an entity not entitled to receive
				the identifier, shall be fined under title 18, United States Code, imprisoned
				not more than 5 years, or both.
						(l)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section such sums as may be necessary for each of the fiscal
				years 2014 through
				2022.
						.
			
